Citation Nr: 1222118	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a reduction in the rating for service-connected hypertension with associated chest pain, from 20 percent disabling to 10 percent disabling, effective August 1, 2009, was proper.  

2.  Whether a reduction in the rating for service-connected eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae (skin disorder), from 30 percent disabling to 10 percent disabling, effective August 1, 2009, was proper.  

3.  Entitlement to a rating in excess of 20 percent for hypertension with associated chest pain.  

4.  Entitlement to a rating in excess of 30 percent for eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO reduced the rating for the Veteran's service-connected hypertension with associated chest pain, from 20 percent disabling to 10 percent disabling, and reduced the rating for the Veteran's service-connected skin disorder, from 30 percent disabling to 10 percent disabling.  Each reduction was effective August 1, 2009.  

The Board notes that, in March 2009, the Veteran filed a claim for an increased rating for dermatitis (presumably, referring to his service-connected eczema and pseudofolliculitis barbae-his only service-connected skin disability).  In October 2009, the Veteran filed a claim for an increased rating for his hypertension.  Although, in the December 2009 statement of the case (SOC), the RO characterized the issues as the propriety of the reductions of the ratings for the Veteran's service-connected eczema and pseudofolliculitis barbae and hypertension with associated chest pain, in discussing the reasons and bases for its decision that each reduction was proper, the RO found that the evidence did not reflect that the Veteran's skin disability was manifested by findings as required for a higher evaluation of 30 percent or that his hypertension met the criteria for the 20 percent rating previously assigned.  Thus, the Board finds that the current appeal encompasses each of the claims reflected on the title page.  

In October 2011, the Board remanded the appeal to schedule the Veteran for a requested hearing.  In January 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence.  His representative waived of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the claims file reflects that, in December 2002, the Veteran's representative indicated that he was submitting a VA Form 28-1900 to establish entitlement to VA vocational rehabilitation benefits and services.  A copy of this form is not currently associated with the claims file or Virtual VA e-folder, and it is unclear whether such claim has been addressed.  

The issue of entitlement to VA vocational rehabilitation benefits and services is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board's decision restoring a 20 percent rating for service-connected hypertension with associated chest pain and restoring a 30 percent rating for eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae is set forth below.  The claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The RO's reduction in the rating of the service-connected hypertension with associated chest pain from 20 percent disabling to 10 percent disabling and reduction in the rating of the service-connected eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae from 30 percent disabling to 10 percent disabling denied the Veteran due process and the record reflects that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  As the RO's reduction in the rating for service-connected hypertension with associated chest pain, from 20 percent disabling to 10 percent disabling, effective August 1, 2009, was not in accordance with law, the criteria for restoration of the 20 percent rating are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344 (2011).

2.  As the RO's reduction in the rating for service-connected eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae (skin disorder), from 30 percent disabling to 10 percent disabling, effective August 1, 2009, was not in accordance with law, the criteria for restoration of the 30 percent rating are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  


Factual Background and Analysis

Historically, in an August 1999 rating decision, the RO granted service connection for eczema with hyperpigmentation of the forehead, evaluated as 10 percent disabling, and granted service connection for pseudofolliculitis barbae, evaluated as noncompensably (0 percent) disabling.  Each grant of service connection was effective February 11, 1999.  The RO also denied service connection for hypertension with associated chest pain.  

In January 2002, the Veteran filed a request to reopen his claim for service connection for hypertension as well as a claim for an increased rating for his skin disorder.  He was afforded VA examinations to evaluate his hypertension and skin disorders in July 2002.  

The July 2002 VA hypertension examination report reflects that the claims file was not available for review.  The physician noted that the Veteran worked as a letter carrier for the U.S. Postal Service.  The Veteran reported being diagnosed with hypertension during service and stated that he had been on medications since 1999.  He reported that he was currently taking Furosemide and Lisinopril.  On examination, blood pressure was 150/100 in the right arm and 140/100 in the left arm, sitting and recumbent.  The pertinent diagnosis was hypertension, controlled by current medication, with normal ECG.  

The July 2002 VA skin examination report reflects that the Veteran's medical records were reviewed.  For pertinent past medical history and findings of record, the examiner referred the reader to the claims file.  The Veteran described flares of eczema approximately twice a month and reported that he had been treated with topical creams and intramuscular steroids, without significant results.  He added that he had been treated with topical ointment for pseudofolliculitis barbae, with moderate results.  He reported that he shaved approximately twice a month and stated that his pseudofolliculitis barbae flared with shaving.  Examination revealed mild erythema and scale involving the Veteran's scalp and bilateral post auricular areas.  There was a linear hyperpigmented patch distributed across the Veteran's forehead.  There were also one to two mm. hyperpigmented papules involving the neck, bilaterally, with punctate scarring involving the cheeks, bilaterally.  The diagnoses were seborrheic dermatitis involving the forehead, scalp, and post auricular areas with signs and symptoms and treatment as described; post-inflammatory hyperpigmentation involving the forehead; and pseudofolliculitis barbae with signs, symptoms, treatment, residuals, and sequelae as described.  

In an August 2002 rating decision, the RO granted an increased, 30 percent rating for eczema with hyperpigmentation of the forehead, effective January 29, 2002, and granted an increased, 10 percent rating for pseudofolliculitis barbae, also effective January 29, 2002.  The rating for eczema was increased based on private treatment records reflecting flare-ups of eczema involving the scalp, bilateral post auricular areas, and forehead, as well as the Veteran's report of constant itching and discomfort.  The increased rating was also based on the VA examination report indicating that the Veteran had been treated with topical creams and intramuscular steroids without significant results, and he continued to have flare-ups approximately twice a month.  The rating for pseudofolliculitis barbae was increased based on the VA examination reflecting treatment with topical ointment with moderate results, flare-ups twice a month with shaving, and one to two mm. hyperpigmented papules involving the neck, bilaterally, with punctate scarring involving the cheeks, bilaterally.  

In a November 2002 rating decision, the RO granted service connection for hypertension with associated chest pain, evaluated as 10 percent disabling, effective January 29, 2002.  The 10 percent rating was assigned based on the diastolic blood pressure readings of 100 on VA examination.  The Veteran filed a notice of disagreement (NOD) with the initial 10 percent rating assigned for hypertension.  In a July 2003 rating decision, the RO found that clear and unmistakable error existed in the November 2002 rating decision for failing to grant service connection for hypertension effective February 11, 1999.  An initial 20 percent rating was granted, effective February 11, 1999, based on the Veteran's treatment records revealing elevated blood pressure readings at or around 110 for diastolic pressure.  In the same rating decision, the RO found that the August 1999 and August 2002 rating decisions were clearly and unmistakably erroneous in granting separate ratings for skin conditions of the face under the rating criteria for eczema.  A 10 percent rating for eczema with hyperpigmentation of the forehead and pseudofolliculitis barbae was assigned, effective February 11, 1999.  A 30 percent rating for the Veteran's skin disorder was assigned effective January 29, 2002.  The RO issued an SOC regarding the claim for a rating in excess of 20 percent for hypertension with associated chest pain; however, the Veteran did not perfect an appeal of this issue.  

In May 2005, the Veteran filed a claim for increased ratings for his disabilities.  He was afforded a VA hypertension examination in August 2005.  The Veteran's medical records were available and reviewed, although his claims file was not available.  The Veteran reported that continuous medication was needed for control of his hypertension.  He stated that he was on 40 mg. of Lisinopril and 12.5 mg. of hydrochlorothiazide daily.  He described atypical chest pain symptoms, and the examiner noted that a recent exercise tolerance test (ETT) was normal.  Blood pressure readings were 150/90, 150/92, and 138/88.  The examiner commented that the Veteran's hypertension had no significant effects on the Veteran's occupation or daily activities, noting that his hypertension was fairly well-controlled with his current dosage of ace inhibitor/diuretic combination therapy, and added that the recent exercise tolerance test was normal.  

On VA skin examination in August 2005, the examiner also noted that the Veteran's medical records were available and reviewed, although his claims file was not available.  The Veteran reported that, during service, he was treated with a variety of topical lotions and creams to his face for control of eczema and folliculitis.  He added that, after discharge from service, he received steroid injections from a civilian physician for his eczema, with the last injection occurring in 2003.  He denied ultraviolet light therapy.  He described constant itching and rash, reporting that the itching was worse at night time and resolved with topical steroid creams.  As regards pseudofolliculitis barbae, the Veteran reported shaving with a dual edge razor and described raised bumps and occasional pustules, for which he used topical lotion.  Examination revealed papules on the face and neck, but the examiner commented that the Veteran's current therapy had his eczema controlled with no hyperpigmentation noted.  She added that the pseudofolliculitis barbae was prevalent to the neck region with increased pigmentation.  The examiner stated that 2 percent out of 4.5 percent of the anterior face and neck was affected and 2 percent out of 100 percent of the total body was affected.  She indicated that neither the Veteran's eczema nor his pseudofolliculitis barbae had significant effects on his occupation or daily activities.  

In a September 2005 rating decision, the RO continued the 20 percent rating for hypertension with associated chest pain, based on the August 2005 VA examination as well as VA treatment records.  The RO commented that, while the evidence did not show that the Veteran's diastolic pressure was predominantly over 110 or that his systolic pressure  was predominantly over 200, as required for a 20 percent rating, it was felt that his overall disability picture was best described in the 20 percent rating.  The RO also continued the 30 percent rating for the Veteran's skin disorder, noting that, although recent evidence revealed some improvement in his condition, sustained improvement had not been definitely established.  The RO's findings were based on the August 2005 VA examination as well as VA treatment records.  The RO noted that, since there was a likelihood of improvement as regards both the Veteran's hypertension and his skin disorder, the assigned evaluations were not considered permanent and each disability was subject to a future review examination.  

The Veteran's hypertension and skin disorder were evaluated during VA examination in January 2009.  The physician noted that the claims file was not requested, although she had reviewed the Veteran's records in the Computerized Patient Record System (CPRS).  As regards hypertension, the Veteran reported that he was presently on Lisinopril, Hydrochlorothizaide, and Amlodipine.  The physician noted that, based on his records in the CPRS, the Veteran's blood pressure had been under good control most of the time, between 127 to 130 systolic and 65 to 78 diastolic.  The Veteran described spasms on the left side of his chest since being diagnosed with hypertension, occurring about twice a day and lasting for about two seconds.  The physician noted that the Veteran had exercise tolerance tests in 2005 and 2007 which were negative for ischemia and had an echocardiogram in July 2007 which revealed an ejection fraction of 65 percent; thus, there was no evidence of coronary artery disease.  On examination, blood pressure was 132/82 and 132/84 in the right upper extremity and 122/80 in the left upper extremity.  EKG was normal.  The pertinent assessment was hypertension.  The examiner commented that this was under good control with Lisinopril, Hydrochlorothizaide, and Amlodipine; there was no evidence of coronary artery disease, neurological deficits, or retinopathy; and renal function was normal with nonnephrotic range proteinuria which was at least as likely as not due to NSAID use.  

As regards his skin, the Veteran described intermittent itching of the eczema on his forehead, mainly in the summer months when he was sweaty.  He reported that he was on Triamcinolone ointment twice a day for his eczema, and had been given two weeks of Clobetasol ointment in December 2008.  He added that he had been on Minocycline orally and also used Clindamycin solution and Tretinoin gel for his pseudofolliculitis barbae.  He described bumps in his beard area and reported shaving every other day, which kept his condition stable.  He added that, if he shaved every day, the bumps on his beard would become inflamed and bleed.  Examination revealed hyperpigmentation in the forehead area and practically all of the face except for the periorbital, maxillary, and nasal areas.  There was no sign of eczema other than hyperpigmentation.  The Veteran had scattered flesh colored papules in his beard area with no pustules or scars.  There was hyperpigmentation in the entire neck area, but no signs of eczema per se.  The pertinent impression was that the Veteran had hyperpigmentation in nearly all of his face area with no overt signs of eczema, occupying less than 4.5 percent of the total body surface area and the total exposed area.  The impression also included pseudofolliculitis barbae, occupying less than 1 percent of the total body surface area and less than 1 percent of the total exposed area.  The physician commented that the Veteran was minimally symptomatic from this condition when he shaved every other day.  The physician stated that, apart from itching, the Veteran did not have any major symptoms, and there was no loss of function from his eczema or his pseudofolliculitis barbae.  

Based on the January 2009 VA examination, in a March 2009 rating decision, the RO proposed reducing the rating of the Veteran's hypertension with associated chest pain from 20 percent disabling to 10 percent disabling and proposed reducing the rating of the Veteran's skin disorder from 30 percent disabling to 10 percent disabling.  The Veteran was notified of the proposed reduction via letter dated March 12, 2009.  In response to this letter, the Veteran submitted a March 2009 statement in which he reported that his VA treatment records revealed treatment for continued problems with his dermatitis and pseudofolliculitis barbae.  He stated that the itching kept him awake at night and was worse, not better.  He added that his blood pressure earlier that month had been 151/92, thus, this condition was also not better.  

The Veteran underwent an additional VA skin examination in April 2009.  The examiner noted that the claims file had been requested by the RO but was not available, although the Veteran's medical records were reviewed.  The Veteran described the course of his eczema and pseudofolliculitis barbae as intermittent.  He reported current symptoms of rash, discoloration, itching, insomnia, excoriation, and seborrheic dermatitis.  He added that his eczema and pseudofolliculitis barbae were treated with a topical anti-inflammatory and topical steroids.  The examiner stated that more than 5 percent but less than 20 percent of the Veteran's total body area was affected, based on 9 percent from the head, 1 percent for each arm, 2 percent for each hand, 1 percent for the abdomen, and 4 percent for both knees.  He reported that the Veteran had areas of rash and depigmentation of his face, scalp, bilateral hand dorsum, bilateral antecubital fossae, bilateral popliteal fossae, abdomen, and anterior knees.  The diagnosis was eczema and pseudofolliculitis barbae.  

In an April 2009 rating decision, the RO reduced the rating of the Veteran's hypertension with associated chest pain from 20 percent disabling to 10 percent disabling and reduced the rating of the Veteran's skin disorder from 30 percent disabling to 10 percent disabling.  Each reduction was effective August 1, 2009.  The reduction in rating of the Veteran's hypertension was based on the January 2009 VA examination findings.  The reduction in rating of the Veteran's skin disorder was based on the April 2009 VA examination findings.  The Veteran was notified of the April 2009 rating decision in a letter dated May 5, 2009.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

In the present case, the Veteran was afforded notice of the proposed reductions in the March 2009 rating decision, which was mailed on March 12, 2009.  The March 2009 letter advised the Veteran that he could submit medical or other evidence to show that the reductions should not be made but that, if additional evidence was not received within 60 days, his evaluation would be reduced.  The RO notified him that reduced payments would begin on the first day of the third month following notice of the final decision.  The RO further informed the Veteran of his right to request a personal hearing.  Based on this letter, the Board finds that the Veteran was afforded proper notice of the proposed reductions, and the Veteran did in fact submit a March 2009 statement which indicated that additional VA treatment records were available.  VA treatment records dated in March 2009 were obtained and reviewed by the RO; however, the RO then proceeded to issue the April 2009 rating decision reducing the ratings of the Veteran's hypertension and skin disorder.  This rating decision was mailed to the Veteran on May 5, 2009.  The Board finds this final rating decision was issued prematurely, as the Veteran had, pursuant to 38 C.F.R. § 3.105(e), 60 days to respond to the March 2009 proposed rating action.  While the Veteran did direct the RO to additional evidence via his March 2009 statement, he nevertheless still retained the remainder of the 60 day period to submit still more evidence and/or argument regarding the proposed reductions.  

As the RO's May 2009 issuance of the rating decision reducing the ratings for the Veteran's hypertension with chest pain and skin disorder was only 54 days after the March 2009 notice of the proposed reduction, the Board finds the reduction to be void ab initio and the ratings must be restored.  See 38 C.F.R. § 3.105(e).  

In reaching this conclusion, the Board has considered the fact that, in December 2010, the Veteran's representative asserted that the May 2009 rating decision was clearly and unmistakably erroneous in that the Veteran had not been afforded 60 days to submit additional evidence as required by 38 C.F.R. § 3.105(e).  In a January 2011 rating decision, the RO found that the April 2009 rating decision had reduced the Veteran's ratings prior to expiration of the 60 day due process period, which was in error; however, the RO went on to state that, even if the Veteran had been given the full 60 days to submit additional evidence, the notification of the final decision still would have been in May 2009 and the effective date of the reductions would have remained August 1, 2009, the first day of the third month following the notification.  Thus, the RO concluded that the error did not result in a different outcome and the reductions were, therefore, not clearly and unmistakably erroneous.  Despite the RO's findings in the January 2011 rating decision, to revise a decision on the basis of clear and unmistakable error, there must be a final decision addressing the claim.  See 38 C.F.R. § 3.105(a) (a prior final denial must be reversed or amended when evidence establishes clear and unmistakable error).  In this case, however, the current appeal stems from the rating decision issued in May 2009.  Thus, this rating decision is not final and there is no basis for any discussion of clear and unmistakable error.

In any event, notwithstanding the RO's failure to afford the Veteran the 60 day period to submit additional evidence regarding the proposed reductions of the ratings for his hypertension and skin disorder, the record nevertheless reflects that these ratings must be restored.  In this regard, the 20 percent rating for hypertension with associated chest pain was in effect for 10 years and the 30 percent rating for the Veteran's skin disorder was in effect for 7 years.  As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish or continue the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO did not address whether the VA examination(s) used as a basis for the reductions were as full and complete as the examinations on which the 20 percent rating for hypertension with associated chest pain and the 30 percent rating for the Veteran's skin disorder were established and continued, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In the March 2009 rating decision, the RO found that the Veteran's hypertension and skin disorder were not considered to be static and indicated that it was proposing to reduce the ratings for these disabilities based on the evidence of sustained improvement.  In the April 2009 rating decision, the RO reiterated that the Veteran's hypertension was not considered static and the evidence showed sustained improvement.  Nevertheless, the RO's analysis of the reductions in ratings of the Veteran's hypertension and skin disorder, in the March 2009 rating decision, April 2009 rating decision, and December 2009 SOC did not, in fact, contain any discussion of the issue of whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  Significantly, during the January 2012 hearing, the Veteran's representative specifically indicated that the Veteran asserted that the reduced ratings for his hypertension and skin disorder were invalid as he had not improved under the ordinary conditions of life or work.  Additionally, the Veteran himself testified that his skin disorder was worse in the summer months and that, while the RO had indicated that his April 2009 VA examination revealed improvement, the examination was simply conducted at a better time of year and overall there had been no improvement in his skin condition.  

Moreover, neither the March 2009 rating decision, the April 2009 rating decision, nor the December 2009 SOC included discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  For all the foregoing reasons, the 20 percent rating for the Veteran's hypertension with associated chest pain and the 30 percent rating for the Veteran's skin disorder must be restored, effective August 1, 2009.  




ORDER

As the reduction in the rating for service-connected hypertension with associated chest pain, from 20 percent disabling to 10 percent disabling was in error, restoration of the 20 percent rating, effective August 1, 2009, is granted.  

As the reduction in the rating for service-connected eczema with hyperpigmentation, forehead, and pseudofolliculitis barbae (skin disorder), from 30 percent disabling to 10 percent disabling was in error, restoration of the 30 percent rating, effective August 1, 2009, is granted.



REMAND

The Board's review of the record reveals that further action on the claims for increased ratings for the service-connected hypertension and skin disorder is warranted.  

The Veteran's hypertension with associated chest pain was most recently evaluated during VA examination in January 2009.  His skin disorder was most recently evaluated during VA examination in April 2009.  

In his January 2010 VA Form 9 (substantive appeal), the Veteran reported that two new medications had recently been added to his treatment for high blood pressure.  He added that this condition was not getting better, but, rather, was getting worse.  He also reported that his eczema had not gotten better and he itched all day and night.  He stated that the itching was so bad that it led to bleeding.  He added that his eczema had caused his skin to break out in rashes in different areas of his body.  

During the January 2012 hearing, the Veteran testified that he did not think his blood pressure and eczema had improved; rather, he thought they had gotten worse.  He stated that he had had a couple of medications added to treat his skin disorder since his rating had been reduced in 2009.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of hypertension with associated chest pain and the service-connected skin disorder, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In light of the Veteran's assertion that his skin disorder is worse in the summer months, a VA examination to evaluate this disability should be scheduled in a summer month and/or during a flare-up, if possible.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  

Additionally, the Board notes that, in January 2012, the Veteran submitted a list of medications issued by the Memphis VA Medical Center (VAMC) between June 2011 and January 2012.  Additionally, the records furnished from the Memphis VAMC include a blood pressure reading taken in September 2011.  Despite the September 2011 blood pressure reading and the medication list being associated with the claims file, the most recent VA treatment records currently available for the Board's review are dated in November 2009.  The VA medication list reflects that more recent VA treatment records are available.  As any records of VA treatment since November 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, as noted in the introduction, in December 2002, the Veteran's representative indicated that he was submitting a VA Form 28-1900 to establish entitlement to VA vocational rehabilitation benefits and services.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file or the Virtual VA e-folder any VA vocational rehabilitation records.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

The Board further finds that additional notification action, pursuant to the VCAA, is warranted.  In this regard, the Veteran has not been furnished VCAA notice regarding his claims for increased ratings for hypertension with associated chest pain and his service-connected skin disorder.  Accordingly, on remand, the Veteran should be furnished VCAA notice regarding these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension with associated chest pain and/or his service-connected skin disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for treatment records from the Memphis VAMC, dated since November 2009.

2. Associate with the claims file or Virtual VA e-folder any VA vocational rehabilitation records.

3.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for increased ratings for his service-connected hypertension with associated chest pain and his skin disorder.  

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected hypertension with associated chest pain.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies, to include blood pressure readings, should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms associated with the Veteran's service-connected hypertension with associated chest pain.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected skin disorder.  The examination should be scheduled in a summer month and/or during a flare-up, if possible.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms associated with the Veteran's service-connected skin disorder.  The examiner should also indicate what percentage of the entire body and what percentage of any exposed areas is affected by the service-connected skin disorder and should address whether systemic therapy such as corticosteroids or other immunosuppressive drugs, are required.  If so, the frequency and length of said therapy should be identified.

The examiner should address whether the Veteran's service-connected skin disorder results in disfigurement of the head, face, or neck.  If so, he or she should indicate whether the disorder more nearly approximates any of the following:  (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected skin disorder from those attributable to any other diagnosed nonservice-connected skin disorder.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected skin disorder.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After ensuring that the development is complete, readjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


